                Case 20-10343-LSS             Doc 2570        Filed 04/09/21        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


     In re:                                                  Chapter 11

     BOY SCOUTS OF AMERICA AND                               Case No. 20-10343 (LSS)
     DELAWARE BSA, LLC,1
                                                             (Jointly Administered)
                             Debtors.


              NOTICE OF AMENDED2 AGENDA OF MATTER SCHEDULED FOR
                STATUS CONFERENCE ON APRIL 12, 2021, AT 3:00 P.M. (ET)


     This remote status conference will be conducted entirely over Zoom and requires all participants
                     to register in advance. Please register by April 12 at 10:30 a.m.
              COURTCALL WILL NOT BE USED FOR THIS STATUS CONFERENCE.
                    Please use the following link to register for this status conference:

       https://debuscourts.zoomgov.com/meeting/register/vJItf-qupzwoEmeEhxEv6FdXGvY4mzzvTHk

      After registering your appearance by Zoom, you will receive a confirmation email containing
                             information about joining the status conference.

    YOU MUST USE YOUR FULL NAME WHEN LOGGING INTO ZOOM OR YOU WILL NOT
                        BE ALLOWED INTO THE MEETING.

                                         Topic: Boy Scouts of America

                    Time: April 12, 2021, at 3:00 PM Eastern Time (US and Canada)



MATTER GOING FORWARD AS A STATUS CONFERENCE

1.        Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware
          BSA, LLC (D.I. 2293, Filed 3/1/21).

          Related Pleadings:


1
 The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
     Amended items appear in bold.
      Case 20-10343-LSS         Doc 2570      Filed 04/09/21     Page 2 of 3




a)     Disclosure Statement for the Amended Chapter 11 Plan of Reorganization for Boy
       Scouts of America and Delaware BSA, LLC (D.I. 2294, Filed 3/1/21);

b)     Notice of Status Conference (D.I. 2448, filed 3/24/21); and

c)     Official Tort Claimants’ Committee’s Second Status Report (D.I. 2566, filed
       4/9/21).

Status: At the request of the Court, this matter is going forward as a status conference.


                  [Remainder of Page Intentionally Left Blank]




                                         2
          Case 20-10343-LSS   Doc 2570      Filed 04/09/21   Page 3 of 3




Dated: April 9, 2021          MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware

                              ___/s/ Paige N. Topper
                              Derek C. Abbott (No. 3376)
                              Andrew R. Remming (No. 5120)
                              Eric W. Moats (No. 6441)
                              Paige N. Topper (No. 6470)
                              1201 North Market Street, 16th Floor
                              P.O. Box 1347
                              Wilmington, Delaware 19899-1347
                              Telephone: (302) 658-9200
                              Email: dabbott@morrisnichols.com
                                     aremming@morrisnichols.com
                                     emoats@morrisnichols.com
                                     ptopper@morrisnichols.com

                              – and –

                              WHITE & CASE LLP
                              Jessica C. Lauria (admitted pro hac vice)
                              1221 Avenue of the Americas
                              New York, New York 10020
                              Telephone: (212) 819-8200
                              Email: jessica.lauria@whitecase.com

                              – and –

                              WHITE & CASE LLP
                              Michael C. Andolina (admitted pro hac vice)
                              Matthew E. Linder (admitted pro hac vice)
                              Laura E. Baccash (admitted pro hac vice)
                              Blair M. Warner (admitted pro hac vice)
                              111 South Wacker Drive
                              Chicago, Illinois 60606
                              Telephone: (312) 881-5400
                              Email: mandolina@whitecase.com
                                     mlinder@whitecase.com
                                     laura.baccash@whitecase.com
                                     blair.warner@whitecase.com

                              ATTORNEYS FOR THE DEBTORS AND
                              DEBTORS IN POSSESSION




                                        3
